Citation Nr: 1539628	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  11-21 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 50 percent prior to October 29, 2014 and 70 percent from October 29, 2014 for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran and Friend of Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1962 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  In a November 2014 rating decision the Atlanta, Georgia RO raised the Veteran's PTSD from 50 to 70 starting October 29, 2014.

In July 29, 2015, the Veteran presented sworn testimony during a Video Conference Board hearing in Atlanta, Georgia, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  In this hearing, the Veteran testified that his appeal would be satisfied if the 70 percent rating was from the date of his claim December 2009.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1. The Veteran's PTSD symptoms result in occupation and social impairment, with deficiencies in most areas.

2.  The Veteran's PTSD does not result in total occupational and social impairment.


	(CONTINUED ON NEXT PAGE)


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the instant case, notice was provided to the Veteran in January 2010, prior to the adjudication of his claim in April 2010.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).  The AOJ associated the Veteran's service treatment records, service personnel records, VA treatment records, and identified private treatment records with the claims file.  

In October 2014 and February 2010, VA provided the Veteran with a medical examination and obtained a medical opinion addressing the current status of the Veteran's disability.  The examination and opinion are adequate for the disability, discussed below, as the examination reports show that the examiners considered the relevant history of the Veteran's disability.  The examiners provided a sufficiently detailed description of the disability, and the examiners provided an analysis to support his opinion. See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 (2015), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

A. Increased Rating - Generally

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degrees of disability specified by the schedule are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7 (2015). Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2015). Where the Veteran timely appeals the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate his for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal. See Hart v. Mansfield, 21 Vet. App. 505 (2007)

B. Increased Rating - PTSD Rating Criteria

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name. Id 

C. Interpreting GAF Scores

Within the Diagnostic and Statistical Manual of Mental Disorders 4th edition (DSM-IV), Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242   (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive. The same is true of any physician's statement as to the severity of a disability. It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. See Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

D. Evaluating Mental Disorders for Rating Purposes

When evaluating a mental disorder, the Board shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  The extent of social impairment is to be considered, but neither the Board nor the RO shall assign an evaluation solely on the basis of social impairment. 38 C.F.R. 
§ 4.126(b).

Merits

In this case, the Veteran contends that his PTSD symptoms and the effect that those symptoms have on his social and occupational functioning warrant a 70 percent rating over the entirety of the appeal period.

The Board finds that the Veteran's anxiety disability to include PTSD should be rated at 70 percent disabling from December 2009 the time of his claim for an increased rating for PTSD.  

Taken in chronological order the severity of the Veteran's PTSD over this appeal period becomes starkly apparent.  A VA clinician in a November 2009 Mental Health Initial Evaluation Note writes that the Veteran attempted to suicide by placing himself under the tires of his family vehicle and waiting for someone to run over him.  This was while he was in his fourth marriage; the Veteran in November 2009 was in his sixth marriage.  The clinician notes that the Veteran has suicidal ideation without plan with impulsive judgement.  The clinician goes on to write that the Veteran is supported and maintains a relationship with his brother. 

Following this evaluation, the VA treatment records provide evidence of consistent symptoms and a consistent assessment of his general functioning per the GAF scores of 45 to 55 from November 2011 to July 2012.  The Board notes that the Veteran in early June 2011 was given GAF of 20 to 29.  However, these scores were limited to this specific month and did not represent the overall picture of the Veteran.  Along with these reports, the Veteran continues to state that in the same time period he focused on his children and maintained a relationship with them.  

The Veteran's most recent October 2014 VA examination further underscores the Veteran's consistent struggle with PTSD.  This examiner wrote that the Veteran had reckless or self-destructive behavior, impaired impulse control and these symptoms caused clinically significant distress or impairment in social, occupation or other important areas of functioning.  Importantly, the examiner does not state that the Veteran is totally social and occupational impaired, but instead notes that the Veteran is capable managing his or her financial affairs. 

As referenced above a GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Additionally, the Veteran and his significant other testified at his hearing of his problems with impulse control, anger outbursts when people do not do what "they should," daily panic attacks, irritability, weekly suicidal ideations, and avoids contact. Thus, the Board finds that these VA treatment records, examinations and the testimony at the hearing establish that the severity of the Veteran's acquired psychiatric disability is consistent with the criteria for a 70 percent rating, indicating occupational and social impairment with deficiencies in most areas.

While the Veteran testified in his July 29, 2015, hearing that he would be satisfied with a 70 percent rating from the date of his appeal, the Board has deemed it prudent to discuss why the Veteran is not entitled to a 100 percent rating for this period. During this timeframe the Veteran did not present evidence that indicates that he was totally occupationally and socially impaired as evidenced by his ability to maintain a relationship with a significant other, his brother, and his children; however tenuous these relationships became they remained a source of social interaction.  In sum, the Board finds that the Veteran's relationship with his significant other, children, and brother are evidence that he is not totally socially impaired.  See Diagnostic Code (DC) 9411 (2015).  In Vazquez-Claudio v. Shinseki, 713 F.3d 112   (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was further noted that "§ 4.130 requires not only the presence of certain symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Thus, the Board reasons that while the Veteran has some symptoms which are contemplated at the 100 percent rating these symptoms have not led to total social impairment as evidence by his relationship with others.

The Board has determined that staged ratings are not appropriate in this case, and that the Veteran's 70 percent rating should granted back to the date of his claim. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  (VA must consider whether the Veteran is entitled to "staged" ratings to compensate his for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal).

ORDER

Entitlement to an initial rating of 70 percent for PTSD is granted for the entirety of the appeal, subject to the statutes and regulations governing the payment of monetary benefits.  

REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal for TDIU. The AOJ has yet to have an opportunity to develop and adjudicate this claim and the Board finds that it would be premature to adjudicate this claim prior to the AOJ determination.

The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities. See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014). Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities, with one disability ratable at 60 percent or more, or, for more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent. 38 C.F.R. § 4.16(a). The AOJ has not yet had the opportunity to properly develop this claim and as such the Board is remanding the claim to the AOJ to be adjudicated following the proper development.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After the above development is accomplished, schedule the Veteran for an examination to determine the degree of occupational functional impairment of the Veteran's service-connected disabilities, i.e. whether they render him unable to obtain or maintain substantial gainful employment. The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination. A notation to the effect that this review has taken place should be made in the evaluation report. All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.
 
2.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to TDIU. If the benefit sought on appeal is not granted, the Veteran and his attorney must be

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).   




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


